[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Exhibit 10.1



 
LICENSE AGREEMENT
 
BETWEEN
 
CHROMADEX CORPORATION
 
AND
 
CORNELL UNIVERSITY
 
FOR
 
DOCKET NO. D-3787
 



 
 

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.
 
TABLE OF CONTENTS

 
RECITALS
  1
ARTICLE 1.
DEFINITIONS
1
ARTICLE 2.
GRANTS
3
ARTICLE 3.
CONSIDERATION
4
ARTICLE 4.
REPORTS, RECORDS AND PAYMENTS
7
ARTICLE 5.
PATENT MATTERS
9
ARTICLE 6.
GOVERNMENTAL MATTERS
11
ARTICLE 7.
TERMINATION OF THE AGREEMENT
11
ARTICLE 8.
LIMITED WARRANTY AND INDEMNIFICATION
12
ARTICLE 9.
USE OF NAMES AND TRADEMARKS
13
ARTICLE 10.
MISCELLANEOUS PROVISIONS
14
APPENDIX A - DEVELOPMENT REPORT
18
APPENDIX B – COMMERCIALIZATION REPORT
21
APPENDIX C – PATENTS AND APPLICATIONS
24

 

 
-i-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

LICENSE AGREEMENT
 
This agreement (“Agreement”) is made by and between ChromaDex Inc, a California
corporation having an address at 10005 Muirlands Blvd, Suite G, First Floor,
Irvine, CA  92618 (“LICENSEE”) and Cornell University (“Cornell”) as represented
by its Cornell Center for Technology Enterprise and Commercialization (“CCTEC”)
at 395 Pine Tree Road, Ithaca, NY 14850.
 
This Agreement is effective on July 5th 2011 (“Effective Date”).
 
RECITALS
 
WHEREAS, the inventions disclosed in Disclosure Docket No. D-3787 and titled
“Analogs of a B Vitamin (Nicotinamide Riboside, NR), and Efficient,
Stereoselective Methods to Synthesize such Analogs”  (“Invention”), were made in
the course of research at Cornell by Dr. Anthony Sauve and his associates
(hereinafter and collectively, the “Inventors”) and are covered by Patent Rights
as defined below;
 
WHEREAS, the Inventors are employees of Cornell, and they are obligated to
assign all of their right, title and interest in the Invention to the Cornell
Research Foundation, Inc. (“CRF”) or to Cornell and have done so;
 
WHEREAS, CRF has engaged CCTEC to manage the Invention, in whole or in part,
assigned to it and has fully authorized CCTEC to manage all rights subsisting
therein and to enter into any agreement granting such rights to advance the
missions of Cornell;
 
WHEREAS, CCTEC is the officially authorized unit at Cornell to manage Invention
and to grant rights subsisting therein for Cornell and CRF;
 
WHEREAS, Cornell desires that the Invention be developed and utilized to the
fullest possible extent so that its benefits can be enjoyed by the general
public;
 
WHEREAS, LICENSEE desires to obtain certain rights from Cornell for commercial
development, use, and sale of the Invention, and Cornell is willing to grant
such rights; and
 
WHEREAS, LICENSEE understands that Cornell may publish or otherwise disseminate
information concerning the Invention at any time and that LICENSEE is paying
consideration hereunder for its early access to the Invention, the associated
intellectual property rights, not continued secrecy therein.
 
NOW, THEREFORE, the parties agree:
 
ARTICLE 1.                                  DEFINITIONS
 
The terms, as defined herein, shall have the same meanings in both their
singular and plural forms.
 
1.1 “Affiliate” means any corporation or other business entity which is bound in
writing by LICENSEE to the terms set forth in this Agreement and in which
LICENSEE owns or controls, directly or indirectly, at least [*] percent ([*]%)
of the outstanding stock or other voting rights entitled to elect directors, or
in which LICENSEE is owned or controlled directly or indirectly by at least [*]
percent ([*]%) of the outstanding stock or other voting rights entitled to elect
directors; but in any country where the local law does not permit foreign equity
participation of at least [*] percent ([*]%), then an “Affiliate” includes any
company in which LICENSEE owns or controls or is owned or controlled by,
directly or indirectly, the maximum percentage of outstanding stock or voting
rights permitted by local law.
 

 
-1-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

1.2 “Sublicense” means an agreement into which LICENSEE enters with a third
party that is not an Affiliate for the purpose of (i) granting certain rights;
(ii) granting an option to certain rights; or (iii) forbearing the exercise of
any rights, granted to LICENSEE under this Agreement after Effective
Date.  “Sublicensee” means a third party with whom LICENSEE enters into a
Sublicense.
 
1.3 “Field” means use of Nicotinamide Riboside in Dietary Supplement, Food, Food
Additive, Cosmetic, and Drug (as each of these terms is defined in the United
States Food, Drug, and Cosmetic Act (“FD&C Act”) or its successors) products and
in the Research Market as defined herein.  “Research Market” means use by
consumers in laboratories of academic, government, industrial, clinical, or
other institutions who determine for themselves that they are entitled to
purchase and/or use Licensed Products labeled “For Research Use Only - Not for
any clinical or therapeutic use in Humans or Animals” or a reasonable equivalent
thereto.  The Research Market expressly excludes, everywhere in the world, use
of Licensed Products for the diagnosis of, or predisposition to, or therapy of a
disease state in humans or animals.  Field also includes beverages and beverage
additives.
 
1.4 “Territory” means worldwide.
 
1.5 “Term” means the period of time beginning on Effective Date and ending on
the expiration date of the longest-lived patent in Patent Rights.
 
1.6 “Patent Rights” means CRF’s or Cornell’s right in patent applications listed
in Appendix C disclosing and claiming the Invention, filed by Inventors and
assigned to CRF or Cornell; and continuing applications thereof including
divisions, substitutions, and continuations-in-part (but only to extent the
claims thereof are enabled by disclosure of the parent application); any patents
issuing on said applications including reissues, reexaminations and extensions;
and any corresponding foreign applications or patents.
 
1.7 This paragraph left intentionally blank.
 
1.8 “Licensed Method” means any method that is claimed in Patent Rights the use
of which would constitute, but for the license granted to LICENSEE under this
Agreement, an infringement, an inducement to infringe or contributory
infringement, of any pending or issued claim within Patent Rights.  For the
purpose of this Agreement, LICENSEE agrees that the above definition shall be
interpreted as if Cornell or CRF is the sole owner and assignee of Patent
Rights.
 
1.9 “Licensed Product” means any service, composition or product that is claimed
in Patent Rights, or that is produced or enabled by Licensed Method, or the
manufacture, use, sale, offer for sale, or importation of which would
constitute, but for the license granted to LICENSEE under this Agreement, an
infringement, an inducement to infringe or contributory infringement, of any
pending or issued claim within the Patent Rights.  For the purpose of this
Agreement, LICENSEE agrees that the above definition shall be interpreted as if
Cornell or CRF is the sole owner and assignee of Patent Rights.
 
1.10 “Net Sales” means the total of the gross invoice prices of Licensed
Products sold or leased by LICENSEE, Sublicensee, Affiliate, or any combination
thereof, less the sum of the following actual and customary deductions where
applicable and separately listed:  cash, trade, or quantity discounts; sales,
use, tariff, import/export duties or other excise taxes imposed on particular
sales (except for value-added and income taxes imposed on the sales of Licensed
Product in foreign countries); transportation charges; or credits to customers
because of rejections or returns.  For purposes of calculating Net Sales,
transfers to a Sublicensee or an Affiliate of Licensed Product under this
Agreement for (i) end use (but not resale) by the Sublicensee or Affiliate shall
be treated as sales by LICENSEE at the list price of LICENSEE in an arm-length
transaction, or (ii) resale by a Sublicensee or an Affiliate shall be treated as
sales at the list price of the Sublicensee or Affiliate.
 

 
-2-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

1.11 “Patent Costs” means a pro rata share of all expenses for the preparation,
filing, prosecution, and maintenance of all United States and foreign patents
included in Patent Rights.  Patent Costs shall also include reasonable
out-of-pocket expenses for patentability opinions, inventorship review and
determination, preparation and prosecution of patent application,
re-examination, re-issue, interference, opposition activities related to patents
or applications in Patent Rights plus a [*]% patent service fee for services to
be provided by Cornell to LICENSEE relating to patent prosecution.
 
1.12 “Nicotinamide Riboside” shall mean the compound:
[cdx10qsep302011ex102image.jpg]
ARTICLE 2.                                  GRANTS
 
2.1 License.  Subject to Article 5.1 (“patent costs reimbursement obligations”)
and to the limitations set forth in this Agreement Cornell hereby grants to
LICENSEE, and LICENSEE hereby accepts, a license under Patent Rights to make and
have made, to use and have used, to sell and have sold, to offer for sale, and
to import and have imported Licensed Products and to practice Licensed Methods
in the Field within the Territory and during the Term.
 
The license granted herein is exclusive for Patent Rights in the Field as
defined in 1.3.
 
The license granted herein is nonexclusive for Patent Rights in the field of the
Research Market.
 
2.2 Sublicense.
 
(a) The license granted in Paragraph 2.1 includes the right of LICENSEE to grant
Sublicense to third parties during the Term but only for as long as the license
for Patent Rights is exclusive.
 
(b) With respect to Sublicense granted pursuant to Paragraph 2.2(a), LICENSEE
shall:
 
(i) not receive, or agree to receive, anything of value in lieu of cash as
consideration from a third party under a Sublicense granted pursuant to
Paragraph 2.2(a) without the express written consent of  Cornell;
 
 
-3-

--------------------------------------------------------------------------------

 
 
(ii) to the extent applicable, include all of the rights of and obligations due
to Cornell (and, if applicable, the Sponsor’s Rights) and contained in this
Agreement;
 
(iii) promptly provide Cornell with a copy of each Sublicense issued and any
amendment made to any Sublicense; and
 
(iv) collect and guarantee payment of all payments due, directly or indirectly,
to Cornell from Sublicensees and summarize and deliver all reports due, directly
or indirectly, to Cornell from Sublicensees.
 
(c) Unless a Sublicense receives written consent from Cornell prior to its
issuance by LICENSEE to the Sublicensee and becomes effective, upon termination
of this Agreement for any reason, Cornell, at its sole discretion, shall
determine whether LICENSEE shall cancel or assign to Cornell said Sublicense.
 
2.3 Reservation of Rights.  Cornell reserves the right to:
 
(a) use the Invention and Patent Rights for educational and research purposes;
 
(b) publish or otherwise disseminate any information about the Invention at any
time; and
 
(c) allow other nonprofit institutions to use Invention, and Patent Rights for
educational and research purposes.
 
ARTICLE 3.                                  CONSIDERATION
 
3.1 Fees and Royalties.  The parties hereto understand that the fees and
royalties payable by LICENSEE to Cornell and the provision of Nicotinamide
Riboside to Dr. Anthony Sauve under this Agreement are partial consideration for
the license granted herein to LICENSEE under Patent Rights.  LICENSEE shall
 
(a)(i)  pay Cornell a license issue fee of  [*] dollars (US$[*]), within [*]
([*]) days after the Effective Date;
 
(a)(ii)                      upon LICENSEE’s commencement of manufacturing, Dr.
Anthony Sauve  upon his written request will be provided with up to [*]grams of
Nicotinamide Riboside per year and purified to [*]% purity as determined by
nuclear magnetic resonance spectroscopy;
 
(b) pay Cornell license maintenance fees of initially [*] dollars (US$[*]) per
year and payable on the Effective Date and annually thereafter on each
anniversary according to the following schedule;  provided however, that
LICENSEE’s obligation to pay this fee shall end on the date when LICENSEE is
commercially selling a Licensed Product;
 
Fee payable to Cornell:
Date:
$ [*]
2011 to 2012
$ [*]
2013 to 2015
$ [*]
2016 to 2018
$ [*]
each year thereafter



(c) pay Cornell milestone payments in the amounts payable according to the
following schedule or events by Licensee or its customers:
 
Amount
Date or Event
$[*]
First sale of Licensed Product as a Cosmetic ingredient
$[*]
Submission of Notification for New Dietary Ingredient for Licensed Product or
GRAS self affirmation
$[*]
Submission of IND for Licensed Product
$[*]
Initiation of Phase II Trial of Licensed Product
$[*]
Initiation of Phase III Trial of Licensed Product
$[*]
FDA approval of Licensed Product




 
-4-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

(d) pay Cornell an earned royalty of [*] percent ([*]%) on Net Sales of Licensed
Products by LICENSEE  and/or its Affiliate(s) for any Licensed Product sold
direct to consumers or to consumers through distributors, whether or not it is
relabelled;
 
pay Cornell an earned royalty of [*] percent ([*]%) on Net Sales of Licensed
Products by LICENSEE  and/or its Affiliate(s) for any Licensed Product sold to
other businesses for incorporation into their products;
 
PROVIDED, HOWEVER, that if, during the term hereof, LICENSEE is required to pay
royalties to one or more third parties for patent rights necessary to make, use,
sell, offer for sale, or import Licensed Products, then LICENSEE may deduct $[*]
from the earned royalties payable to Cornell for every $[*] LICENSEE actually
pays to said third parties provided however that, in no event will the royalties
paid to Cornell under this Section 3.1(d) be less than [*]percent ([*]%) of the
amount due under this Section 3.1(d).
 
(e) pay Cornell a percentage of all Sublicense fees received by LICENSEE from
its Sublicensees that are not earned royalties according to the following
schedule;
 
Percentage of Sublicensee fee payable to Cornell
Events achieved by LICENSEE prior to issuance of Sublicense by LICENSEE
[*]%
Prior to submission of Notification for New Dietary



(f) pay Cornell on each and every Sublicense royalty payment received by
LICENSEE from its Sublicensees on sales of Licensed Product by Sublicensee, the
higher of (i) [*]percent ([*]%) of the royalties received by LICENSEE; or the
(ii) royalties based on the royalty rate in Paragraph  3.1(d) as applied to Net
Sales of Sublicensee;
 
(g) pay Cornell beginning the calendar year of commercial sales of the first
Licensed Product by LICENSEE, its Sublicensee, or an Affiliate and if the total
earned royalties paid by LICENSEE under Paragraphs 3.1(d) and (f) to Cornell in
any such year cumulatively are less than the amount (“minimum annual royalty”)
illustrated below:
 
Year of
Commercial Sale
Minimum Annual Royalty
First
$[*]
Second
$[*]
Third and following
$[*]



LICENSEE shall pay to Cornell on or before February 28 following the last
quarter of such year the difference between amount noted above and the total
earned royalty paid by LICENSEE for such year under Paragraphs 3.1(d) and (f);
provided, however, that for the year of commercial sales of the first Licensed
Product, the amount of minimum annual royalty payable shall be pro-rated for the
number of months remaining in that calendar year.
 
All fees and royalty payments specified in Paragraphs 3.1(a) through 3.1(g)
above shall be paid by LICENSEE pursuant to Paragraph 4.3 and shall be delivered
by LICENSEE to Cornell as noted in Paragraph 10.1.
 
3.2 Patent Costs.  LICENSEE shall reimburse Cornell all past (prior to the
Effective Date) and future (on or after the Effective Date) Patent Costs within
[*] ([*]) days following the date an itemized invoice is sent from Cornell to
LICENSEE.
 

 
-5-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

3.3 Due Diligence.
 
(a) LICENSEE shall:
 
(i) diligently proceed with the development, manufacture and sale of Licensed
Products;
 
(ii) Transfer the method of production to a toll manufacturer within twelve
months of Effective Date
 
(iii) market Licensed Products in Research Market the United States within [*]
of the Effective Date;
 
(iv) submit a  Notification for New Dietary Ingredient covering Licensed
Products to the United States FDA or establish GRAS self affirmation within [*]
from the Effective Date of this Agreement;
 
(v) Formal launch of a branded ingredient for food and cosmetics that is a
Licensed Product within [*] of Effective Date
 
(vi) Commence clinical study of Licensed Product as a dietary supplement within
[*] of Effective Date
 
(vii) use its reasonable efforts to fill the market demand for Licensed Products
following commencement of marketing on a per-field basis at any time during the
term of this Agreement; and
 
(viii) obtain and maintain all necessary governmental approvals for the
manufacture, use and sale of Licensed Products.
 
(b) If LICENSEE fails to perform any of its obligations specified in Paragraphs
3.3(a)(i)-(viii), then Cornell shall have the right and option to either
terminate this Agreement or change LICENSEE’s exclusive license to a
nonexclusive license.  This right, if exercised by Cornell, supersedes the
rights granted in Article 2.
 
(c) If at any time during the Term, LICENSEE has not begun a genuine product or
business development program for at least one Licensed Product for any specific
use within the licensed Field or Territory that does not directly compete with
the Licensed Product LICENSEE is actively developing and LICENSEE refuses to
initiate any program to address the specific use at the request of Cornell,
Cornell may then exclude said specific use from the licensed Field of LICENSEE
and license such rights to one or more third parties.
 
(d) If at any time during the Term, LICENSEE has not begun a genuine product or
business development program for at least one Licensed Product for any specific
use within the licensed Field or Territory and Cornell receives one ore more
earnest offers to license Patent Rights for said specific use, Cornell shall
refer such offers to LICENSE.  If LICENSEE fails to grant Sublicenses to satisfy
the market demand for said specific use, Cornell may then exclude said specific
use from the licensed Field and license such rights to one or more third
parties.
 

 
-6-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

ARTICLE 4.                                  REPORTS, RECORDS AND PAYMENTS
 
4.1 Reports.
 
(a) Development Reports.  Beginning [*] after Effective Date and ending on the
date of first commercial sale of a Licensed Product in the United States,
LICENSEE shall report to Cornell progress covering LICENSEE’s (and Affiliate’s
and Sublicensee’s) activities and efforts in the development of rights granted
to LICENSEE under this Agreement for the preceding [*].  The report shall
include, but not be limited to, activities and efforts to develop and test all
Licensed Products and obtain governmental approvals necessary for marketing the
same.  Such [*] reports shall be due within [*] days of the reporting period and
shall use the form as provided herein as Appendix A.
 
(b) Commercialization Reports.  After the first commercial sale of a Licensed
Product anywhere in the world, LICENSEE shall submit to Cornell [*] reports on
or before each [*] of each year.  Each report shall cover LICENSEE’s (and each
Affiliate’s and Sublicensee’s) most recently completed calendar quarter and
shall show:
 
(i) the gross sales and Net Sales (as defined in Paragraph 1.11) during the most
recently completed calendar quarter and the royalties, in US dollars, payable
with respect thereto;
 
(ii) the number of each type of Licensed Product sold;
 
(iii) Sublicense fees and royalties received during the most recently completed
calendar quarter in US dollars, payable with respect thereto;
 
(iv) the method used to calculate the royalties;
 
(v) the exchange rates used;
 
(vi) relevant business and corporate development efforts relating to the rights
granted in this Agreement.
 
LICENSEE shall provide the above information using the form as shown in Appendix
B and include information on the date of the first commercial sale of each
additional Licensed Product or in each additional country.
 
If no sales of Licensed Products have been made and no Sublicense revenue has
been received by LICENSEE during any reporting period, LICENSEE shall so report.
 
4.2 Records & Audits.
 
(a) LICENSEE shall keep, and shall require its Affiliates and Sublicensees to
keep, accurate and correct records of all Licensed Products manufactured, used,
and sold, and Sublicense fees received under this Agreement.  Such records shall
be retained by LICENSEE for at least [*] ([*]) years following a given reporting
period.
 

 
-7-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

(b) All records shall be available during normal business hours for inspection
at the expense of Cornell by Cornell’s Internal Audit Department or by a
Certified Public Accountant selected by Cornell and in compliance with the other
terms of this Agreement for the sole purpose of verifying reports and payments
or other compliance issues.  Such inspector shall not disclose to Cornell any
information other than information relating to the accuracy of reports and
payments made under this Agreement or other compliance issues.  In the event
that any such inspection shows an under reporting and underpayment in excess of
[*]percent ([*]%) for any twelve-month (12-month) period, then LICENSEE shall
pay the cost of the audit as well as any additional sum that would have been
payable to Cornell had the LICENSEE reported correctly, plus an interest charge
at a rate of [*] percent ([*]%) per year.  Such interest shall be calculated
from the date the correct payment was due to Cornell up to the date when such
payment is actually made by LICENSEE.  For underpayment not in excess of [*]
percent ([*]%) for any twelve-month (12-month) period, LICENSEE shall pay the
difference within [*] ([*]) days without interest charge or inspection cost.
 
4.3 Payments.
 
(a) All fees, reimbursements and royalties due Cornell shall be paid in United
States dollars and all checks shall be made payable to “Cornell University”,
referencing Cornell’s taxpayer identification number, [*], and sent to Cornell
according to Paragraph 10.1 (Correspondence).  When Licensed Products are sold
in currencies other than United States dollars, LICENSEE shall first determine
the earned royalty in the currency of the country in which Licensed Products
were sold and then convert the amount into equivalent United States funds, using
the exchange rate quoted in the Wall Street Journal on the last business day of
the applicable reporting period.
 
(b) Royalty Payments.
 
(i) Royalties shall accrue when Licensed Products are invoiced, or if not
invoiced, when delivered to a third party or Affiliate.
 
(ii) LICENSEE shall pay earned royalties [*] each calendar year.  Each such
payment shall be for earned royalties accrued within LICENSEE’s most recently
completed [*].
 
(iii) Royalties earned on sales occurring or under Sublicense granted pursuant
to this Agreement in any country outside the United States shall not be reduced
by LICENSEE for any taxes, fees, or other charges imposed by the government of
such country on the payment of royalty income, except that all payments made by
LICENSEE in fulfillment of Cornell’s tax liability in any particular country may
be credited against earned royalties or fees due Cornell for that
country.  LICENSEE shall pay all bank charges resulting from the transfer of
such royalty payments.
 
(iv) If at any time legal restrictions prevent the prompt remittance of part or
all royalties by LICENSEE with respect to any country where a Licensed Product
is sold or a Sublicense is granted pursuant to this Agreement, LICENSEE shall
convert the amount owed to Cornell into US currency and shall pay Cornell
directly from its US sources of fund for as long as the legal restrictions
apply.
 
(v) In the event that any patent or patent claim within Patent Rights is held
invalid in a final decision by a patent office from which no appeal or
additional patent prosecution has been or can be taken, or by a court of
competent jurisdiction and last resort and from which no appeal has or can be
taken, all obligation to pay royalties based solely on that patent or claim or
any claim patentably indistinct therefrom shall cease as of the date of such
final decision.  LICENSEE shall not, however, be relieved from paying any
royalties that accrued before the date of such final decision, that are based on
another patent or claim not involved in such final decision.
 

 
-8-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

(c) Late Payments.  In the event royalty, reimbursement and/or fee payments are
not received by Cornell when due, LICENSEE shall pay to Cornell interest charges
at a rate of [*]percent ([*]%) per year.  Such interest shall be calculated from
the date payment was due until actually received by Cornell.
 
ARTICLE 5.                                  PATENT MATTERS
 
5.1 Patent Prosecution and Maintenance.
 
(a) Provided that LICENSEE has reimbursed Cornell for Patent Costs pursuant to
Paragraph 3.2, Cornell shall diligently prosecute and maintain the United States
and, if available, foreign patents, and applications in Patent Rights using
counsel of its choice.  Cornell shall provide LICENSEE with copies of all
relevant documentation relating to such prosecution and LICENSEE shall keep this
documentation confidential.  The counsel shall take instructions only from
Cornell, and all patents and patent applications in Patent Rights shall be
assigned solely to CRF or Cornell.
 
(b) Cornell shall consider amending any patent application in Patent Rights to
include claims reasonably requested by LICENSEE to protect the products
contemplated to be sold as Licensed Products by LICENSEE under this Agreement.
 
(c) LICENSEE may elect to terminate its reimbursement obligations with respect
to any patent application or patent in Patent Rights upon [*] months’ written
notice to Cornell.  Cornell shall use reasonable efforts to curtail further
Patent Costs for such application or patent when such notice of termination is
received from LICENSEE.  Cornell, in its sole discretion and at its sole
expense, may continue prosecution and maintenance of said application or patent,
and LICENSEE shall have no further license with respect thereto.  Non-payment of
any portion of Patent Costs with respect to any application or patent may be
deemed by Cornell as an election by LICENSEE to terminate its reimbursement
obligations with respect to such application or patent.  Cornell is not
obligated to file, prosecute, or maintain Patent Rights outside of the territory
at any time or to file, prosecute, or maintain Patent Rights to which Licensee
has terminated its License hereunder.
 
5.2 Patent Infringement.
 
(a) In the event that Cornell (to the extent of the actual knowledge of the
licensing professional responsible for the administration of this Agreement) or
LICENSEE learns of infringement of potential commercial significance of any
patent licensed under this Agreement, the knowledgeable party will provide the
other (i) with written notice of such infringement and (ii) with any evidence of
such infringement available to it (the “Infringement Notice”).  During the
period in which, and in the jurisdiction where, LICENSEE has exclusive rights
under this Agreement, neither Cornell nor LICENSEE will notify a third party
(including the infringer) of infringement or put such third party on notice of
the existence of any Patent Rights without first obtaining consent of the other
which consent shall not be un-reasonably withheld.  Cornell shall have the right
to terminate this Agreement immediately without the obligation to provide [*]
days’ notice as set forth in Paragraph 7.1 if LICENSEE notifies a third party of
infringement or puts such third party on notice of the existence of any Patent
Rights with respect to such infringement without first obtaining the written
consent of Cornell.  Both Cornell and LICENSEE will use their diligent efforts
to cooperate with each other to terminate such infringement without litigation.
 

 
-9-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

(b) If infringing activity of potential commercial significance by the infringer
has not been abated within [*] days following the date the Infringement Notice
takes effect, LICENSEE may institute suit for patent infringement against the
infringer.  CRF and/or Cornell may voluntarily join such suit at its own
expense, but may not thereafter commence suit against the infringer for the acts
of infringement that are the subject of LICENSEE’s suit or any judgment rendered
in that suit.  LICENSEE may not join CRF or Cornell in a suit initiated by
LICENSEE without Cornell’s prior written consent.  If, in a suit initiated by
LICENSEE, CRF or Cornell is involuntarily joined other than by LICENSEE,
LICENSEE will pay any costs incurred by CRF or Cornell arising out of such suit,
including but not limited to, any legal fees of counsel that CRF or Cornell
selects and retains to represent it in the suit.
 
(c) If, within [*] ([*]) days following the date the Infringement Notice takes
effect, infringing activity of potential commercial significance by the
infringer has not been abated and if LICENSEE has not brought suit against the
infringer, CRF or Cornell may institute suit for patent infringement against the
infringer.  If CRF or Cornell institutes such suit, LICENSEE may not join such
suit without CRF’s  or Cornell’s consent and may not thereafter commence suit
against the infringer for the acts of infringement that are the subject of CRF’s
or Cornell’s suit or any judgment rendered in that suit.
 
(d) Any recovery or settlement received in connection with any suit will first
be shared by Cornell or CRF and LICENSEE equally to cover the litigation costs
each incurred, and next shall be paid to CRF, Cornell or LICENSEE to cover any
litigation costs it incurred in excess of the litigation costs of the other,
provided that any amounts reimbursed to Cornell or CRF by LICENSEE pursuant to
Section 5.2(b) above shall be deducted from amounts shared hereunder.  In any
suit initiated by LICENSEE, any recovery in excess of litigation costs will be
shared between LICENSEE and Cornell as follows:  (i) Cornell will receive [*]
percent ([*]%) of the recovery if CRF or Cornell was not a party in the
litigation and did not incur any litigation costs; (ii) Cornell will receive [*]
percent ([*]%) of the recovery if CRF or Cornell was a party in the litigation,
but did not incur any litigation costs, including the provisions of Paragraph
5.2(b) above, or (iii) Cornell will receive [*] percent ([*]%) of the recovery
if CRF  or Cornell incurred any litigation costs in connection with the
litigation.  In any suit initiated by CRF or Cornell, any recovery in excess of
litigation costs will be shared between LICENSEE and Cornell or CRF as
follows:  (i) LICENSEE will receive [*]percent ([*]%) of the recovery if
LICENSEE was not a party in the litigation and did not incur any litigation
costs; (ii) LICENSEE will receive [*] percent ([*]%) of the recovery if LICENSEE
was a party in the litigation, but did not incur any litigation costs, or (iii)
LICENSEE will receive [*] percent ([*]%) of the recovery if LICENSEE incurred
any litigation costs in connection with the litigation.  CRF, Cornell and
LICENSEE agree to be bound by all determinations of patent infringement,
validity, and enforceability (but no other issue) resolved by any adjudicated
judgment in a suit brought in compliance with this Section 5.2.
 
(e) Any agreement made by LICENSEE for purposes of settling litigation or other
dispute shall comply with the requirements of Section 2.2 (Sublicenses) of this
Agreement.
 
(f) Each party will cooperate with the other in litigation proceedings
instituted hereunder but at the expense of the party who initiated the suit
(unless such suit is being jointly prosecuted by the parties).
 
(g) Any litigation proceedings will be controlled by the party bringing the
suit, except that CRF and Cornell may be represented by counsel of its choice in
any suit brought by LICENSEE.
 
5.3 Patent Marking.  LICENSEE shall mark all Licensed Products made, used or
sold under the terms of this Agreement, or their containers, in accordance with
the applicable patent marking laws.
 

 
-10-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

ARTICLE 6.                                  GOVERNMENTAL MATTERS
 
6.1 Governmental Approval or Registration.  If this Agreement or any associated
transaction is required by the law of any nation to be either approved or
registered with any governmental agency, LICENSEE shall assume all legal
obligations to do so.  LICENSEE shall notify Cornell if it becomes aware that
this Agreement is subject to a United States or foreign government reporting or
approval requirement.  LICENSEE shall make all necessary filings and pay all
costs including fees, penalties, and all other out-of-pocket costs associated
with such reporting or approval process.
 
6.2 Export Control Laws.  LICENSEE shall observe all applicable United States
and foreign laws with respect to the transfer of Licensed Products and related
technical data to foreign countries, including, without limitation, the
International Traffic in Arms Regulations and the Export Administration
Regulations.
 
ARTICLE 7.                                  TERMINATION OF THE AGREEMENT
 
7.1 Termination by Cornell.
 
(a) If LICENSEE fails to perform or violates any term of this Agreement, then
Cornell may give written notice of default (“Notice of Default”) to
LICENSEE.  If LICENSEE fails to cure the default within [*] ([*]) days of the
Notice of Default, Cornell may terminate this Agreement and the license granted
herein by a second written notice (“Notice of Termination”) to LICENSEE.  If a
Notice of Termination is sent to LICENSEE, this Agreement shall automatically
terminate on the effective date of that notice.  Termination shall not relieve
LICENSEE of its obligation to pay any fees owed at the time of termination and
shall not impair any accrued right of Cornell.
 
(b) This Agreement will terminate immediately, without the obligation to provide
written notices as set forth in Paragraph 7.1(a), if LICENSEE files a claim
including in any way the assertion that any portion of CRF’s or Cornell’s Patent
Rights is invalid or unenforceable where the filing is by the LICENSEE, a third
party on behalf of the LICENSEE, or a third party at the written urging of the
LICENSEE.
 
7.2 Termination by LICENSEE.
 
(a) LICENSEE shall have the right at any time and for any reason to terminate
this Agreement upon a [*] ([*])-day written notice to Cornell.  Said notice
shall state LICENSEE’s reason for terminating this Agreement.
 
(b) Any termination under Paragraph 7.2(a) shall not relieve LICENSEE of any
obligation or liability accrued under this Agreement prior to termination or
rescind any payment made to Cornell or action by LICENSEE prior to the time
termination becomes effective.  Termination shall not affect in any manner any
rights of Cornell or CRF arising under this Agreement prior to termination.
 
7.3 Survival on Termination.  The following Paragraphs and Articles shall
survive the termination of this Agreement:
 
(a) Article 4 (REPORTS, RECORDS AND PAYMENTS);
 
(b) Paragraph 7.4 (Disposition of Licensed Products on Hand);
 
(c) Paragraph 8.2 (Indemnification);
 
(d) Article 9 (USE OF NAMES AND TRADEMARKS);
 
(e) Paragraph 10.2 hereof (Secrecy); and
 

 
-11-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

(f) Paragraph 10.5 (Failure to Perform).
 
7.4 Disposition of Licensed Products on Hand.  Upon termination of this
Agreement, LICENSEE may dispose of all previously made or partially made
Licensed Product within a period of [*] days of the effective date of such
termination provided that the sale of such Licensed Product by LICENSEE, its
Sublicensees, or Affiliates shall be subject to the terms of this Agreement,
including but not limited to the rendering of reports and payment of royalties
required under this Agreement.
 
7.5 Grant Back to Cornell.  To the extent that LICENSEE owns or controls (now or
in the future) any patent rights that blocks, interferes with or otherwise
prevents Cornell from making or having made, using or having used, selling and
having sold, offering for sale or importing or having imported Licensed Products
or licensing to others such rights (“Blocking Rights”), then LICENSEE hereby
grants or will cause to be granted a nonexclusive, worldwide, perpetual,
royalty-free license to make and have made, use and have used, sell and offer
for sale, import and have imported products that are claimed in the Blocking
Rights, with the right to grant sublicenses to third parties, provided that such
products are also Licensed Products and are licensed or exercised by Cornell
together with the Patent Rights.
 
ARTICLE 8.                                  LIMITED WARRANTY AND INDEMNIFICATION
 
8.1 Limited Warranty.
 
(a) Cornell warrants that it has the lawful right to grant this license.
 
(b) The license granted herein is provided “AS IS” and without WARRANTY OF
MERCHANTABILITY or WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE or any other
warranty, express or implied.  Cornell makes no representation or warranty that
the Licensed Product, Licensed Method or the use of Patent Rights will not
infringe any other patent or other proprietary rights.
 
(c) In no event shall Cornell or CRF be liable for any incidental, special or
consequential damages resulting from exercise of the license granted herein or
the use of the Invention, Licensed Product, Licensed Method.
 
(d) Nothing in this Agreement shall be construed as:
 
(i) a warranty or representation by Cornell or CRF as to the validity or scope
of any Patent Rights;
 
(ii) a warranty or representation that anything made, used, sold or otherwise
disposed of under any license granted in this Agreement is or shall be free from
infringement of patents of third parties;
 
(iii) an obligation to bring or prosecute actions or suits against third parties
for patent infringement except as provided in Paragraph 5.2 hereof;
 
(iv) conferring by implication, estoppel or otherwise any license or rights
under any patents of CRF or Cornell other than Patent Rights as defined in this
Agreement, regardless of whether those patents are dominant or subordinate to
Patent Rights; or
 
(v) an obligation to furnish any know-how not provided in Patent Rights.
 

 
-12-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

8.2 Indemnification.
 
(a) LICENSEE shall indemnify, hold harmless and defend CRF, Cornell, its
officers, employees, and agents; the sponsors of the research that led to the
Invention; and the Inventors of the patents and patent applications in Patent
Rights and their employers against any and all claims, suits, losses, damage,
costs, fees, and expenses resulting from or arising out of exercise of this
license or any Sublicense.  This indemnification shall include, but not be
limited to, any product liability.
 
(b) LICENSEE, at its sole cost and expense, shall insure its activities in
connection with the work under this Agreement and obtain, keep in force and
maintain insurance or an equivalent program of self insurance as follows:
 
(i) comprehensive or commercial general liability insurance (contractual
liability included) with limits of at least:  (A) each occurrence, [*] dollars
(US$[*]); (B) products/completed operations aggregate, [*] dollars (US$[*]); (C)
personal injury, [*] dollars (US$[*]); and (D) general aggregate (commercial
form only), [*] dollars (US$[*]); and
 
(ii) the coverage and limits referred to above shall not in any way limit the
liability of LICENSEE.
 
(c) LICENSEE shall, within [*] ([*]) days of Effective Date, furnish Cornell
with certificates of insurance showing compliance with all requirements.  Such
certificates shall:  (i) provide for [*] ([*]) day advance written notice to
Cornell of any modification; (ii) indicate that Cornell has been endorsed as an
additionally insured party under the coverage referred to above; and (iii)
include a provision that the coverage shall be primary and shall not participate
with nor shall be excess over any valid and collectable insurance or program of
self-insurance carried or maintained by Cornell.
 
(d) Cornell shall notify LICENSEE in writing of any claim or suit brought
against CRF or Cornell in respect of which Cornell intends to invoke the
provisions of this Article.  LICENSEE shall keep Cornell informed on a current
basis of its defense of any claims under this Article.
 
ARTICLE 9.                                  USE OF NAMES AND TRADEMARKS
 
9.1 Nothing contained in this Agreement confers any right to use in advertising,
publicity, or other promotional activities any name, trade name, trademark, or
other designation of either party hereto (including contraction, abbreviation or
simulation of any of the foregoing).  Unless required by law, the use by
LICENSEE of the name, “Cornell University”, the names of Cornell’s various
units, centers, schools, and faculty, and the name, “Cornell Research
Foundation”, is prohibited, without the express written consent of Cornell.
 
9.2 Cornell may disclose to the Inventors the terms and conditions of this
Agreement upon their request.  If such disclosure is made, Cornell shall request
the Inventors not disclose such terms and conditions to others.
 
9.3 Cornell may acknowledge the existence of this Agreement and the extent of
the grant in Article 2 to third parties, but Cornell shall not disclose the
financial terms of this Agreement to third parties, except where CRF or Cornell
is required by law or the order of a court of competent jurisdiction to do so.
 
9.4 LICENSEE may acknowledge or make press releases regarding the existence of
this Agreement and the extent of the grant in Article 2 but LICENSEE shall not
disclose the financial terms of this Agreement except where LICENSEE is required
by law or the order of a court of competent jurisdiction to do so.  To the
extent LICENSEE makes any forward-looking statement in its press releases,
LICENSEE shall receive prior consent of Cornell which shall not be unreasonably
withheld.
 

 
-13-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

ARTICLE 10.                                  MISCELLANEOUS PROVISIONS
 
10.1 Correspondence.  Any notice, invoice or payment required to be given to
either party under this Agreement shall be deemed to have been properly given
and effective:
 
(a) on the date of delivery if delivered in person;
 
(b) on the date of successful transmission if sent by facsimile,
 
(c) one (1) day after the successful transmission in pdf file format if sent by
electronic mail using the Internet; or
 
(d) five (5) days after mailing if mailed by first-class or certified mail,
postage paid, to the respective addresses given below, or to such other address
as is designated by written notice given to the other party.
 
If sent to LICENSEE:
 
Reports and Notices Contact:
ChromaDex Corporation
10005 Muirlands Blvd
Suite G, First Floor
Irvine, CA  92618
Ph:  949-419-0288
Fax:  949-419-0294
Attention:  Tom Varvaro
EMAIL:tom.varvaro@Chromadex.com
 
Accounts Payable Contact:
 
ChromaDex Corporation
10005 Muirlands Blvd
Suite G, First Floor
Irvine, CA  92618
Ph:  949-419-0288
Fax:  949-419-0294
Attention:  Accounts Payable
 
Intellectual Property Contact
 
ChromaDex Corporation
10005 Muirlands Blvd
Suite G, First Floor
Irvine, CA  92618
Ph:  949-419-0288
Fax:  949-419-0294
Attention:  Tom Varvaro
EMAIL: tom.varvaro@Chromadex.com
 

 
-14-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

If sent to Cornell:
 
For all correspondence except payments –
 
Cornell Center for Technology Enterprise and Commercialization
Attention:  Executive Director
395 Pine Tree Road, Suite 310
Ithaca, NY 14850
FAX:   607-254-5454
TEL:   607-254-5236
EMAIL:  cctec-contracts@cornell.edu
 
For all payments –
 
If sent by mail:
 
Cornell Center for Technology Enterprise and Commercialization
PO Box 6899
Ithaca, NY 14850-6899
 
If remitted by electronic payments via ACH or Fed Wire:
 
Receiving bank name:     [*]
Bank account no.:            [*]
Bank routing (ABA) no.: [*]
SWIFT code:                    [*]
Bank account name:        [*]
ACH format code:           Not required
Bank address:                   [*]
Additional information:[*]
                                          Agreement No.:  <to be filled in>
                                          Department contact:  [*]
 
A FAX copy of the transaction receipt shall be sent to Associate Director for
Finance and Operations at: [*].  LICENSEE is responsible for all bank charges of
wire transfer of funds for payments.  The bank charges shall not be deducted
from total amount due to Cornell.
 
10.2 Secrecy.
 
(a) “Confidential Information” shall mean information relating to the Invention
and disclosed by Cornell to LICENSEE during the term of this Agreement, which if
disclosed in writing shall be marked “Confidential”, or if first disclosed
otherwise, shall within [*] ([*]) days of such disclosure be reduced to writing
by Cornell and sent to LICENSEE:
 
(b) Licensee shall:
 
(i) use the Confidential Information for the sole purpose of performing under
the terms of this Agreement;
 
(ii) safeguard Confidential Information against disclosure to others with the
same degree of care as it exercises with its own data of a similar nature;
 

 
-15-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

(iii) not disclose Confidential Information to others (except to its employees,
agents or consultants who are bound to LICENSEE by a like obligation of
confidentiality) without the express written permission of Cornell, except that
LICENSEE shall not be prevented from using or disclosing any of the Confidential
Information that:
 
(A)  
LICENSEE can demonstrate by written records was previously known to it;

 
(B)  
is now, or becomes in the future, public knowledge other than through acts or
omissions of LICENSEE;

 
(C)  
is lawfully obtained by LICENSEE from sources independent of Cornell; or

 
(D)  
is required to be disclosed by law or a court of competent jurisdiction; and

 
(c) The secrecy obligations of LICENSEE with respect to Confidential Information
shall continue for a period ending [*] ([*]) years from the termination date of
this Agreement.
 
10.3 Assignability.  This Agreement may be assigned by Cornell, but is personal
to LICENSEE and assignable by LICENSEE only with the written consent of Cornell.
 
10.4 No Waiver.  No waiver by either party of any breach or default of any
covenant or agreement set forth in this Agreement shall be deemed a waiver as to
any subsequent and/or similar breach or default.
 
10.5 Failure to Perform.  In the event of a failure of performance due under
this Agreement and if it becomes necessary for either party to undertake legal
action against the other on account thereof, then the prevailing party shall be
entitled to reasonable attorney’s fees in addition to costs and necessary
disbursements.
 
10.6 Governing Laws.  THIS AGREEMENT SHALL BE INTERPRETED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, but the scope and validity of
any patent or patent application shall be governed by the applicable laws of the
country of the patent or patent application.
 
10.7 Force Majeure.  A party to this Agreement may be excused from any
performance required herein if such performance is rendered impossible or
unfeasible due to any catastrophe or other major event beyond its reasonable
control, including, without limitation, war, riot, and insurrection; laws,
proclamations, edicts, ordinances, or regulations; strikes, lockouts, or other
serious labor disputes; and floods, fires, explosions, or other natural
disasters.  When such events have abated, the non-performing party’s obligations
herein shall resume.
 
10.8 Headings.  The headings of the several sections are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement.
 
10.9 Entire Agreement.  This Agreement embodies the entire understanding of the
parties and supersedes all previous communications, representations or
understandings, either oral or written, between the parties relating to the
subject matter hereof.
 
10.10 Amendments.  No amendment or modification of this Agreement shall be valid
or binding on the parties unless made in writing and signed on behalf of each
party.
 
10.11 Severability.  In the event that any of the provisions contained in this
Agreement is held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Agreement, and this Agreement shall be construed as if the invalid,
illegal, or unenforceable provisions had never been contained in it.
 

 
-16-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

IN WITNESS WHEREOF, both Cornell and LICENSEE have executed this Agreement, in
duplicate originals, by their respective and duly authorized officers on the day
and year written.
 

     
CHROMADEX CORPORATION:
 
 
CORNELL UNIVERSITY:
 
By: /s/ William Spengler
 
By: /s/ Brian Kelly
      (Signature of an authorized officer)
 
 
      (Signature of an authorized officer)
 
Name: William Spengler
 
 
Name: Brian Kelly
 
Title: President
 
 
Title: Director Technology Commercialization and Liason
     
Date: 7/12/2011
 
 
 
 
Date: July 12, 2011
 
ATTEST:
 
ATTEST:
 
By: /s/ Frank Jaksch
 
By: /s/ Carol J. Dempster
      (Signature of a witness)
 
 
      (Signature of a witness)
 
Name: Frank Jaksch
 
 
Name: Carol J. Dempster
 
Date: 7/12/2011
 
 
Date: July 12, 2011
 

 
 

 
 
-17-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

Appendix A - DEVELOPMENT REPORT
 
Company Name
 
CCTEC Agreement No
Your Reference No
Reporting Period  ( mm / dd / yyyy )
 
From  ___/ ___/___    Through  ___/ ___/___  
EXPECTED or ACTUAL ( mm / dd / yyyy )
Date of first sale of
Licensed Product(s)  ___/ ___/___  
 
Please Check One
 
Your Company Has:  [  ]  less than 500 employees worldwide      [  ] 500 or more
employees worldwide



For the reporting period prescribed in the agreement, please provide detailed
answers to the questions listed below.  Please attach a separate report to this
sheet if necessary.


1. Summary of work completed during the reporting period
 
 
 
 



2. Summary of work in progress
 
 
 
 




 
-18-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.



3. Current schedule of anticipated events or milestones, e.g. First round of
financing, Phase 1 Clinical trials, etc.
 
 
 
 



4. Market plans for Introduction of Licensed Product(s)
 
 
 
 





5. Summary of resources (dollar value) spent in the reporting period.
 
 
 
 
 





6.  Pipeline for  Licensed Products
Product Name
 
Developmental Stage
 
Product Name
 
Developmental Stage
 
Product Name
 
Developmental Stage
 
Product Name
 
Developmental Stage
 




 
-19-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.





Report Prepared & Approved By
Name  ( Please Print )
 
 
Title
Email
 
 
 
 
Signature
 
 
Date ( mm / dd / yyyy )
            
            ___/ ___/___  
 
 






 
-20-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Appendix B – Commercialization Report
 
Company Name
CCTEC Agreement No
Your Reference No
 
Reporting Period  ( mm / dd / yyyy )
From  ___/ ___/___    Through  ___/ ___/___  
EXPECTED or ACTUAL ( mm / dd / yyyy )
Date of first sale of
Licensed Product(s)  ___/ ___/___  
 
 
Please list all trade names for product(s) incorporating licensed rights whether
or not you had sales during this reporting period.
 

 

 
CCTEC Docket #
Country
Number of Units Sold
Gross Sales by Country
Net Sales by Country*
( A )
Royalty Rate*
( B )
Total Royalties by Country
( A * B )
                                                                               
                                                                               
       
 
* Please refer to the license agreement for:
· applicable royalty rate, please provide as decimal;
· how Net Sales should be calculated;
· applicable share of sublicense fees;
· application of minimum royalty rate
· If sales were in a currency other than United States Dollars, please specify
exchange rate used
 
Royalty Subtotal
 
Minimum Royalty Payment*
 
Total Royalty Owed
 
Total Sublicense Fees*
(if applicable)
 
Total Payment
 
 

 

 
 
-21-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.



Sublicense Activity (if applicable)
Number of sublicenses granted during the reporting period
   
Number of sublicenses terminated or expired during the reporting period
 
Granted Sub-Licensee Company Name(s) (please list below)
 
Terminated Sub-Licensee Company Name(s) (please list below)
 
 
   
 
 
   
 
 
   
 
 
   
 
 
   
Total Number of active sublicenses during reporting period
   





Other Licensed Products in the pipeline
Product Name
 
 
Developmental Stage
 
Product Name
 
 
Developmental Stage
 
Product Name
 
 
Developmental Stage
 
Product Name
 
 
Developmental Stage
 





Are Licensed Product(s) Manufactured in the US?   Yes    No
If No, please list countries where Licensed Product(s) is manufactured
Product Name
 
 
Countries
 
Product Name
 
 
Countries
 
Product Name
 
 
Countries
 
Product Name
 
 
Countries
 




 
-22-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.



Report Prepared & Approved By
Name  ( Please Print )
Title
Email
 
Signature
Date ( mm / dd / yyyy )
 
             ___/ ___/___  
 



 
-23-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

Appendix C – Patents and Applications
 


Cornell Reference
Country of Filing
Application No
3787-02-US
United States
11/601,714
3787-04-CN
China
200680051368.4
3787-05-EP
Europe
6837837
3787-06-IN
India
4525/DELNP/2008





300991687.2
-23-